Citation Nr: 0121356	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C and anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1959 until March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.  

The Board observes that in correspondence received from the 
veteran in May 2001, the veteran noted that he had been 
exposed to Agent Orange while in service.  To the extent that 
the veteran may wish to raise an issue for entitlement to 
service connection for a disability as due to Agent Orange 
exposure, that matter is referred back to the RO.  


REMAND

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development must be completed 
before proceeding with disposition of this appeal.  

In that regard, the Board notes that in a May 2001 letter to 
the VA, the veteran made specific reference to medical 
records from Grand Island, Nebraska and Iron Mountain, 
Michigan.  The veteran suggested in this letter that the 
records from these facilities might contain evidence to 
establish that his presently diagnosed hepatitis C and anemia 
had their inception during service.  While the file contains 
numerous VA treatment reports from Iron Mountain, it does not 
appear that any VA records from Grand Island, Nebraska are 
present in the file.  The file does show that the veteran 
signed an authorization for the release of information form 
in August 1998, for records dated in 1997 from the VA Medical 
Center in Grand Island.  Further, in a deferred rating sheet 
dated November 1998, the RO made a notation to request VAMC 
records from several facilities, including VA medical centers 
in Milwaukee, Iron Mountain, and "Nebraska."  However, 
there is no indication that the request to obtain records 
specifically from Grand Island, Nebraska was carried out by 
the RO.  As the veteran has made a specific reference to 
these records in his recent correspondence to the RO, the 
Board finds that these records may be significant, and should 
be obtained. 

The United States Court of Appeals for Veterans Claims has 
held that the VA has constructive knowledge of medical 
records generated by its agency, and the VA is obligated to 
obtain any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 369-370 (1992).  Additionally, this duty was 
recently included in a new law, entitled the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West 
Supp. 2001).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  Moreover, this law indicates that the duty to assist 
includes obtaining records of relevant medical treatment or 
examination of the veteran at VA heath-care facilities.  Id.  
Here, the RO appears to have considered the VCAA and 
determined that the duty to assist had been satisfied.  This 
is seen by reference in the Supplemental Statement of the 
Case, issued in April 2001.  However, the Board finds that 
the veteran has identified potentially relevant documents, 
namely the VA reports from Grand Island, which are not in the 
claims file.  As the VA is charged with the continuing duty 
to assist the veteran in the development of his claim, the 
Board finds that an attempt to acquire the records from the 
VA Medical Center in Grand Island, Nebraska is necessary in 
order to fulfill the requirements of the VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the VA facility 
in Grand Island, Nebraska, and obtain 
copies of any VA medical treatment 
records documenting treatment for the 
veteran in 1997.  If the search for such 
records has negative results, the claims 
file should be clearly documented to that 
effect.  

2.  The RO should contact the veteran and 
request him to provide a list of medical 
providers (both VA and non-VA) from whom 
he has received treatment for hepatitis C 
and anemia, and whose records are not 
already in the claims file.  The veteran 
should provide the complete names, 
addresses, and approximate dates of 
treatment, and signed releases so the RO 
may request his treatment records.  Any 
such records received should be 
associated with the claims file.  If any 
request for records is unsuccessful, the 
RO should document the file to that 
effect.

After completion of the above, the RO should review the 
expanded record and determine whether the veteran is entitled 
to service connection for hepatitis C and anemia.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for appellate review of all issues properly in 
appellate status.

The purpose of this REMAND is to obtain additional 
development and to ensure compliance with due process 
requirements.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




